           Case
           Case1:18-cv-02185-JGK-DCF
                1:18-cv-02185-JGK-DCF Document
                                      Document253
                                               254 Filed
                                                    Filed02/05/20
                                                          02/05/20 Page
                                                                   Page11of
                                                                          of11

 Pepper Hamilton LLP
 - - - - - - - A t t o r n e y s at L~w


 1313 N. Market Street
                                               USDC SONY
 Suite 5100
                                               DOCUMENT
 Wilmington, DE 19899-1709                     ELECTRONICALLY FILED
 302.777.6500                                  DOC#
 Fax 302.421.8390                              DA TE F-IL_E_D_:~--,   -«,---~5-.~-~:
                                                                                                                           Joanna J. Cline
                                                                                                                direct dial: 302.777.6542
                                                                                                                  clinej@pepperlaw.com

                                                         February 5, 2020

 BY CM/ECF
                                                                            -1 oJ o{/ (L Pt/ G.9             r!J       /1'1 oIVP/1'~

                                                                            f   Ea(l,,v'A/1-7 ;,-'r; ti l)(f tJ1                /f u J: o     o/J.M,
 Judge John G. Koeltl
 Daniel Patrick Moynihan                                                          f () o (l.,-tJ e(l-60_
 United States Courthouse
                                                                                   cd~ ¼3~((~---'----
                                                                                    (' (Jo ~ v .r ~ J
 500 Pearl St.
 New York, NY 10007-1312

                     Re:          Eastern Profit Corp. Ltd. v. Strategic Vision US LLC,
                                  C.A. No. l 8-cv-2 l 85 (JGK)

 Dear Judge Koeltl:

                 We write to request a rescheduling of the pre-motion conference currently set for
 Thursday, February 20, 2020. Counsel for Eastern Profit has pre-paid travel arrangements that
 day to participate in a CLE conference.

                 We have conferred with counsel for Strategic Vision and are authorized to
 represent that they do not object to our request to reschedule. There has been one prior request
 for an adjournment of this conference, which counsel for Strategic Vision requested and the
 Court granted. The Court also sua sponte adjourned the conference to allow for all discovery
 disputes pending before Magistrate Freeman to be resolved.

               Both parties are available on the following days, should any of these be
 convenient for the Court: February 14, 17, 24, 25, 27, or 28. If the court requires additional
 information, we are available at the Court's convenience.

                                                               Respectfully submitted,

                                                               Isl Joanna J. Cline

                                                               Joanna J. Cline

cc:         All Counsel of Record (By CM/ECF)



      Philadelphia       Boston           Washington, D.C            Los Angeles           New York             Pittsburgh          Detroit

          Berwyn     Harrisburg          Orange County          Princeton          Rochester          Silicon Valley         Wilmington


                                                            www.pepperlaw.com
 #56885990 vi
